


GREENHILL & CO., INC. EQUITY INCENTIVE PLAN

(as amended and restated)

Section 1. Purpose. The purposes of this Equity Incentive Plan (as amended and
restated) (the “Plan”) are to attract, retain and motivate key employees and
directors of and consultants and advisors to Greenhill & Co., Inc. (the
“Company”) and its subsidiaries and to align the interests of key employees,
directors, consultants and advisors with shareholders with equity-based
compensation and enhanced opportunities for ownership of shares of the Company’s
common stock.

Section 2. Definitions. The following terms used in the Plan and any agreement
entered into pursuant to the Plan shall have the meaning set forth below:

“Affiliate” means (i) any Person that directly, or through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company or (ii) any entity in which the Company has a significant equity
interest, as determined by the Committee.

“Award” means any Option, award of Restricted Stock or Restricted Stock Units,
Performance Award, Other Stock-Based Award, or any other right, interest or
grant relating to Shares or other property granted pursuant to the Plan.

“Award Agreement” means any written agreement, contract or other instrument or
document evidencing any Award, which may, but need not be (as determined by the
Committee) executed or acknowledged by a Participant as a condition to receiving
an Award or the benefits under an Award.

“Board” or “Board of Directors” means the Board of Directors of the Company.

“Change in Control” means the consummation of a merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
the sale or other disposition of all or substantially all of the assets of the
Company to an entity that is not an affiliate or that, in each case, requires
shareholder approval under the laws of the Company’s jurisdiction of
organization, unless immediately following such transaction, either: (i) at
least 50% of the total voting power of the surviving entity or its parent
entity, if applicable, is represented by securities of the Company that were
outstanding immediately prior to the transaction (or securities into which the
Company’s securities were converted or exchanged in such transaction); or (ii)
at least 50% of the members of the board of directors (including directors whose
election or

 

 

--------------------------------------------------------------------------------






nomination was approved by the incumbent directors of the Board) of the company
resulting from the transaction were members of the Board at the time of the
Board’s approval of the execution of the initial agreement providing for the
transaction.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board, or any successor to
such committee, or any other committee of our Board appointed or designated by
the Board, in each case, composed of no fewer than two directors each of whom is
a “non-Employee director” within the meaning of Rule 16b-3 of the Securities and
Exchange Act of 1934, as amended, and an “outside director” within the meaning
of Section 162(m) of the Code and the regulations promulgated thereunder.

“Covered Employee” means an individual who is both (i) a “covered employee”
within the meaning of Section 162(m)(3) of the Code, or any successor provision
thereto and (ii) expected by the Committee to be the recipient of compensation
(other than “qualified performance based compensation” as defined in Section
162(m) of the Code) in excess of $1,000,000 for the tax year of the Company with
regard to which a deduction in respect of such individual’s Award would be
allowed.

“Disability” means the disability of a Participant (i) such that the Participant
is considered disabled under any long term disability plan of the Company, or
otherwise (ii) as determined by the Committee in its sole discretion.

“Eligible Person” means any full time or part time employee (including an
officer or director who is also an employee), consultant or advisor of the
Company or any Affiliate selected by the Committee. Other than for awards of
Options, “Eligible Person” shall also include any individual to whom an offer of
employment has been extended, a member of the Board or a member of the board of
directors of a Subsidiary. References to “employment” and related terms in the
Plan shall include the provision of services in any capacity.

“Fair Market Value” means the closing sale price of the Shares, as reported on
the composite tape of New York Stock Exchange, or any other reporting system
selected by the Committee on the relevant dates, or, if no sale of Shares is
reported for that date, on the date or dates that the Committee determines, in
its sole discretion, to be appropriate for purposes of the valuation.

“Incentive Stock Option” means any Option designated as an incentive stock
option within the meaning of Section 422 of the Code and qualifying thereunder.

 

 

2

 

--------------------------------------------------------------------------------






“Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.

“Option” means an option to purchase a Share or Shares granted under the Plan.

“Other Stock-Based Award” means an Award granted pursuant to Section 9 of the
Plan.

“Participant” means a person who has been granted an Award under the Plan which
remains outstanding, including a person who is no longer an Eligible Person.

“Performance Award” means an Award structured in accordance with Section 10 of
the Plan.

“Performance Period” means the period established by the Committee at the time
any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are
measured.

“Person” means an individual, corporation, partnership, association, trust,
limited liability company or any other entity or organization, including a
government or political subdivision or an agency, unit or instrumentality
thereof.

“Restricted Stock” means an award of shares which are subject to certain
restrictions and to a risk of forfeiture.

“Restricted Stock Unit” means a contractual right granted under Section 8 that
is denominated in Shares. Each Restricted Stock Unit represents a right to
receive the value of one Share upon the terms and conditions set forth in the
Plan and the applicable Award Agreement.

“Retirement” means termination of employment on or after the date the
Participant has (i) attained age 65 and completed at least two years of service;
(ii) completed at least twelve years of service as a managing director of the
Company or its predecessors, or (iii) has completed at least twenty years of
service with the Company or its predecessors.

“Share” means a share of common stock of the Company, par value $0.01.

“Subsidiary” means a company where 50% or more of its issued stock or other
membership interests is owned directly or indirectly by the Company at the time
an Award is issued under the Plan.

 

 

3

 

--------------------------------------------------------------------------------






“Substitute Award” means an Award granted in assumption of, or in substitution
for, an outstanding equity award previously granted by a business or entity all
or a portion of which is acquired by the Company or any Affiliate or with which
the Company or an Affiliate combines.

Section 3. Administration. (a) The Plan will be administered by the Committee.
To the extent permitted by applicable law, the Committee or the Board may
delegate to one or more officers of the Company the authority to grant awards
except that such delegation shall not be applicable to any Award for a person
then covered by Section 16 of the Act. Subject to and consistent with the
provisions of the Plan, the Committee (or its delegate or a delegate of the
Board) will have full power and authority, in its discretion, and without
limitation, to: (i) select Eligible Persons to become Participants; (ii)
determine the type and number of Awards to be granted to each Participant; (iii)
determine the number of Shares to be covered by each Award; (iv) determine the
dates on which Awards may be exercised and on which the risk of forfeiture or
deferral period relating to Awards shall lapse or terminate, and the
acceleration of any such dates; (v) determine the expiration date of any Award;
(vi) determine whether, to what extent, and under what circumstances an Award
may be settled, or the exercise price of an Award may be paid, in cash, Shares,
other Awards, or other property; (vii) determine any other terms and conditions
of, and all other matters relating to, Awards; (viii) prescribe Award Agreements
(such Award Agreements need not be identical for each Participant) and
amendments thereto; (ix) construe and interpret the Plan and the respective
Award Agreements entered into pursuant to the Plan; and (x) make all other
determinations necessary or advisable for administering the Plan. All decisions
and determinations of the Committee with respect to the administration and
interpretation of the Plan shall be final, conclusive, and binding upon all
persons interested in the Plan, including Participants, beneficiaries, and other
persons claiming rights from or through a Participant, and shareholders.

(b) To the fullest extent permitted by law, each member and former member of the
Committee and each person to whom the Committee or the Board delegates or has
delegated authority under this Plan shall be entitled to indemnification by the
Company against and from any loss, liability, judgment, damage, cost and
reasonable expense incurred by such member, former member or other person by
reason of any action taken, failure to act or determination made in good faith
under or with respect to this Plan.

Section 4. Shares Subject to the Plan; Limits on Awards.

(a) Shares to be issued under the Plan may consist, in whole or in part, of
authorized and unissued Shares, treasury Shares or Shares purchased by the
Company in the open market or otherwise. Subject to adjustment made in
accordance with Section 12 of the Plan, the maximum number of Shares that may be
issued under the Plan will not exceed 30,000,000 Shares. Notwithstanding the
foregoing and subject to adjustment as provided in Section 12 of the Plan, under

 

 

4

 

--------------------------------------------------------------------------------






the Plan no Covered Employee may be granted in any calendar year (i) Options
that relate to more than 700,000 Shares, (ii) Performance Awards denominated in
Shares that relate to more than 700,000 Shares and (iii) Performance Awards
denominated in cash or valued with reference to property other than Shares with
a maximum dollar value payable equal to $25,000,000.

(b) Shares subject to an Award (other than a Substitute Award) that is canceled,
expired, forfeited, settled in cash or otherwise terminated without a delivery
of Shares to the Participant will again be available for Awards , and Shares
withheld in payment of the exercise price or taxes relating to an Award and
Shares equal to the number surrendered in payment of any exercise price or taxes
relating to an Award shall be deemed to constitute Shares not delivered to the
Participant and shall be deemed to again be available for Awards under the Plan.
Shares underlying Substitute Awards shall not reduce the number of Shares
available for delivery under the Plan.

Section 5. Eligibility. Awards may be granted only to Eligible Persons who are
selected to be Participants by the Committee in accordance with the provisions
of the Plan. Holders of equity-based awards granted by a business or entity all
or a portion of which is acquired by the Company or any Affiliate or with which
the Company or an Affiliate combines are eligible to receive Substitute Awards
hereunder.

Section 6. Options. The Committee is authorized to grant Options to Participants
on the following terms and conditions and with such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine.

(a) Exercise Price. The exercise price of each Option granted under the Plan
shall be determined by the Committee and shall not be less than the Fair Market
Value of a Share on the date of grant of such Option. Notwithstanding the
foregoing, any Substitute Award may be granted with an exercise price per Share
other than as required above.

(b) Term and Termination of Options. The term of each Option, together with the
effect of termination of employment or service by a Participant on such term,
will be determined by the Committee, but in no event will an Option be
exercisable, either in whole or in part, after the expiration of ten years from
the date of grant of such Option.

(c) Exercise of Option. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Committee may, in its sole
discretion, specify in the applicable Award Agreement or thereafter. The
Committee may impose such conditions with respect to the exercise of Options,
including without limitation, any conditions relating to the application of
federal or state securities laws, as it may deem necessary or advisable and
shall determine

 

 

5

 

--------------------------------------------------------------------------------






the time in which Options shall be exercisable in whole or in part and the
methods by which such exercise price may be paid or deemed to be paid and the
form of such payment, including, without limitation, cash, Shares, or other
property (including notes and other contractual obligations of Participants to
make payment on a deferred basis, such as through “cashless exercise”
arrangements, to the extent permitted by applicable law), and the methods by or
forms in which Shares will be delivered or deemed to be delivered in
satisfaction of Options to Participants.

Section 7. Incentive Stock Options. In accordance with rules and procedures
established by the Committee, the aggregate Fair Market Value (determined as of
the time of grant) of the Shares with respect to which Incentive Stock Options
held by any Participant which are exercisable for the first time by such
Participant during any calendar year under the Plan (and under any other benefit
plans of the Company or any Subsidiary) shall not exceed $100,000 or, if
different, the maximum limitation in effect at the time of grant under Section
422 of the Code, or any successor provision, and any regulations promulgated
thereunder. Incentive Stock Options shall be granted only to participants who
are employees of the Company or a Subsidiary of the Company. The terms of any
Incentive Stock Option granted hereunder shall comply in all respects with the
provisions of Section 422 of the Code, or any successor provision, and any
regulations promulgated thereunder.

Section 8. Restricted Stock and Restricted Stock Unit Awards. The Committee is
authorized to grant Restricted Stock and/or Restricted Stock Units to
Participants.

(a) The Awards granted under this Section 8 shall be subject to such
restrictions as the Committee may impose (including, without limitation, any
limitation on the right to vote Shares underlying Restricted Stock Awards or the
right to receive any dividend, other right or property), which restrictions may
lapse separately or in combination at such time or times, in such installments
or otherwise, as the Committee may deem appropriate.

(b) Any Award of Restricted Stock or Restricted Stock Units may be evidenced in
such manner as the Committee may deem appropriate, including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates. In the event any stock certificate is issued in respect of Shares
underlying a Restricted Stock Award, such certificate shall be registered in the
name of the Participant and shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Shares.

(c) If the Committee intends that an Award of Restricted Stock or Restricted
Stock Units shall constitute or give rise to “qualified performance based
compensation” under Section 162(m) of the Code, such Award of Restricted Stock
or Restricted Stock Units may be structured in accordance with Section 10 and
any such Award of Restricted Stock or Restricted Stock Units shall be considered
a Performance Award for purposes of this Plan.

 

 

6

 

--------------------------------------------------------------------------------






Section 9. Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares or factors that may influence
the value of Shares, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Shares, purchase
rights for Shares, Awards with value and payment contingent upon performance of
the Company or business units thereof or any other factors designated by the
Committee. The Committee shall determine the terms and conditions of such
Awards. Shares delivered pursuant to an Award in the nature of a purchase right
granted under this Section 9 shall be purchased for such consideration, paid for
at such times, by such methods, and in such forms, including, without
limitation, cash, Shares, other Awards, notes, or other property, as the
Committee shall determine. Cash awards, as an element of or supplement to any
other Award under the Plan, may also be granted pursuant to this Section 9.

Section 10. Performance Awards.

(a) General. Performance Awards may be denominated as a cash amount, number of
Shares, or a combination thereof and are awards which may be earned upon
achievement or satisfaction of performance conditions specified by the
Committee. In addition, the Committee may specify that any other Award shall
constitute a Performance Award by conditioning the right of a Participant to
exercise the Award or have it settled, and the timing thereof, upon achievement
or satisfaction of such performance conditions as may be specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions.

(b) Performance Awards Granted to Covered Employees. If the Committee determines
that a Performance Award to be granted to an Eligible Person who is designated
by the Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Section 162(m) of the Code, the
grant, exercise and/or settlement of such Performance Award shall be contingent
upon achievement of a preestablished performance goal and other terms set forth
in this Section 10(b). The Committee shall have the power to impose such other
restrictions on Awards subject to this Section 10(b) as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.

 

 

7

 

--------------------------------------------------------------------------------






(c) Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 10. The performance goals shall be
objective, shall be pre-established by the Committee and shall otherwise meet
the requirements of Section 162(m) of the Code and regulations thereunder. The
Committee may determine that such Performance Awards shall be granted, exercised
and/or settled upon achievement of any one performance goal or that two or more
of the performance goals must be achieved as a condition to grant, exercise
and/or settlement of such Performance Awards. Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.

(d) Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified subsidiaries or
affiliates or other business units of the Company shall be used by the Committee
in establishing performance goals for such Performance Awards: (i) earnings per
share, (ii) return on average common equity, (iii) pre-tax income, (iv) pre-tax
operating income, (v) net revenues, (vi) net income, (vii) profits before taxes,
(viii) book value per share, (ix) stock price, (x) earnings available to common
shareholders, (xi) ratio of compensation and benefits to net revenues and (xii)
execution and origination of assignments directly related to the individual
covered employee. Such targets may relate to the Company as a whole, or to one
or more units thereof, and may be measured over such periods, as the Committee
shall determine. The targeted level or levels of performance with respect to
such business criteria may be established at such levels and in such terms as
the Committee may determine, in its discretion, including in absolute terms, as
a goal relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies.

(e) Settlement of Performance Awards; Other Terms. Settlement of Performance
Awards shall be in cash, Shares, other Awards or other property, or a
combination thereof, in the discretion of the Committee. Performance Awards will
be distributed only after the end of the relevant Performance Period. The
Committee may, in its discretion, increase or reduce the amount of a settlement
otherwise to be made in connection with such Performance Awards, but may not
exercise discretion to increase any such amount payable to a Covered Employee in
respect of a Performance Award subject to Paragraph (b) above. Any settlement
which changes the form of payment from that originally specified shall be
implemented in a manner such that the Performance Award and other related Awards
do not, solely for that reason, fail to qualify as “performance-based
compensation” for purposes of Section 162(m) of the Code. The Committee shall
specify the circumstances in which such Performance Awards shall be paid or
forfeited in the event of termination of employment by the Participant.

 

 

8

 

--------------------------------------------------------------------------------






Section 11. Termination of Employment. Unless otherwise determined by the
Committee or provided by the Committee in the applicable Award Agreement, the
following provisions shall apply:

(a) Upon a termination of employment as a result of death, Disability or
Retirement:

(i) any Restricted Stock Award or Restricted Stock Unit Award then held by the
Participant will be immediately accelerated and become fully vested, exercisable
and payable, and

(ii) any Option then held by the Participant will be immediately accelerated and
become fully vested, exercisable and payable and will expire on the earlier of
(A) the date the option would have expired had the Participant continued in such
employment and (B) one year after the date such Participant’s service ceases.

(b) Upon termination of employment by the Company for cause (as determined by
the Committee in its sole discretion):

(i) any Restricted Stock Award or Restricted Stock Unit Award then held by the
Participant whose restrictions have not lapsed will automatically be forfeited
in full and canceled by the Company upon such termination of employment, and

(ii) any Option then held by the Participant, to the extent exercisable, will
automatically be forfeited in full and canceled by the Company upon such
termination of employment.

(c) Upon a termination of employment by the Company without cause (as determined
by the Committee in its sole discretion) within two years following the
occurrence of a Change in Control or upon a termination of employment by the
Company without cause (as determined by the Committee in its sole discretion)
six months prior to the occurrence of a Change in Control if the Committee
reasonably determines in its sole discretion that such termination was at the
behest of the acquiring entity (each such termination of employment deemed to be
a termination of employment “in connection with” the occurrence of a Change in
Control):

(i) any Restricted Stock Award or Restricted Stock Unit Award then held by the
Participant will be immediately accelerated and become fully vested, exercisable
and payable, and

(ii) any Option then held by the Participant will be immediately accelerated and
become fully vested, exercisable and payable shall automatically expire on the
earlier of (A) the date the Option would have expired had the Participant
continued in such employment and (B) one year after the date such Participant’s
service ceases.

 

 

9

 

--------------------------------------------------------------------------------






(d) Upon termination of employment for any reason other than death, Disability,
Retirement or termination of employment by the Company for cause (as determined
by the Committee in its sole discretion) or in connection with the occurrence of
a Change in Control:

(i) any time vesting Restricted Stock Award or time vesting Restricted Stock
Unit Award then held by the Participant whose restrictions have not lapsed will
automatically be forfeited in full and canceled by the Company upon such
termination of employment,

(ii) any Option then held by the Participant, to the extent exercisable, shall
automatically expire on the earlier of (A) the date the Option would have
expired had the Participant continued in such employment and (B) one hundred and
eighty days (or ninety days in the case of an Option that is intended to qualify
as an Incentive Stock Option) after the date the such Participant’s service
ceases, and

(iii) any Restricted Stock Award or Restricted Stock Unit Award then held by the
Participant which is not then payable and remains subject to achievement of
performance vesting goals will be paid in accordance with its terms at the time
such Award would have been payable if the termination of employment had not
occurred.

Section 12. Adjustment. In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, Shares, other
securities, or other property), recapitalization, forward or reverse split,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event affects Shares such that an adjustment is appropriate under the Plan, then
the Committee shall, in such manner as it may deem equitable, adjust any or all
of (i) the number and kind of Shares which may be delivered in connection with
Awards granted thereafter, (ii) the number and kind of Shares by which annual
per person Award limitations are measured under Section 4(a), (iii) the number
and kind of Shares subject to or deliverable in respect of outstanding Awards
and (iv) the exercise price, grant price or purchase price relating to any Award
or, if deemed appropriate, the Committee may make provision for a payment of
cash or property to the holder of an outstanding Option. In addition, the
Committee is authorized to make adjustments in the terms and conditions of, and
the criteria included in, Awards (including Performance Awards and performance
goals) in recognition of unusual or nonrecurring events (including, without
limitation, events described in the preceding sentence, as well as acquisitions
and dispositions of businesses and assets) affecting the Company, any Subsidiary
or Affiliate or other business unit, or the financial statements of the Company
or any Subsidiary or Affiliate, or in response to changes in applicable laws,
regulations, accounting principles, tax rates and regulations or business
conditions or in view of the Committee’s assessment of the business strategy of
the Company, any Subsidiary or Affiliate or business unit thereof, performance
of comparable organizations, economic and business conditions, personal
performance of a Participant, and any other circumstances deemed relevant.

 

 

10

 

--------------------------------------------------------------------------------






Section 13. Change In Control. Subject to Section 11 of this Agreement and
except as otherwise provided in the applicable Award Agreement, upon the
occurrence of a Change in Control, the Committee shall determine whether
outstanding Options under the Plan shall become fully exercisable and whether
outstanding Awards (other than Options) under the Plan shall become fully vested
and payable.

Section 14. Compliance with Laws; Transferability.

(a) The Company may, to the extent deemed necessary or advisable by the
Committee, postpone the issuance or delivery of Shares or payment of other
benefits under any Award until completion of such registration or qualification
of such Shares or other required action under any federal or state law, rule or
regulation, listing or other required action with respect to any stock exchange
or automated quotation system upon which the Shares or other securities of the
Company are listed or quoted, or compliance with any other obligation of the
Company, as the Committee may consider appropriate, and may require any
Participant to make such representations, furnish such information and comply
with or be subject to such other conditions as it may consider appropriate in
connection with the issuance or delivery of Shares or payment of other benefits
in compliance with applicable laws, rules, and regulations, listing
requirements, or other obligations.

(b) Limits on Transferability; Beneficiaries. Except as the Committee may
otherwise determine from time to time, (i) no Award and no right under any Award
shall be assignable, alienable, saleable or transferable by a Participant
otherwise than by will or by the laws of descent and distribution; provided,
however, that, if so determined by the Committee, a Participant may, in the
manner established by the Committee, designate a beneficiary or beneficiaries to
exercise the rights of the Participant, and to receive any property
distributable, with respect to any Award upon the death of the Participant; (ii)
each Award, and each right under any Award, shall be exercisable during the
Participant’s lifetime only by the Participant or, if permissible under
applicable law, by the Participant’s guardian or legal representative; and (iii)
no Award and no right under any such Award, may be pledged, alienated, attached,
or otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance thereof shall be void and unenforceable against the Company. The
provisions of this Section 14(b) shall not apply to any Award which has been
fully exercised, earned or paid, as the case may be, and shall not preclude
forfeiture of an Award in accordance with the terms thereof.

 

 

11

 

--------------------------------------------------------------------------------






Section 15. Certain Tax Provisions.

(a) Withholding. The Company and any Subsidiary or Affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Shares, or any payroll or other payment
to a Participant, amounts of withholding and other taxes due or potentially
payable in connection with any transaction involving an Award, and to take such
other action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Shares or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s withholding
obligations, either on a mandatory or elective basis in the discretion of the
Committee. Notwithstanding any other provision of the Plan, only the minimum
amount of Shares deliverable in connection with an Award necessary to satisfy
statutory withholding requirements will be withheld.

(b) Requirement of Notification Upon Disqualifying Disposition Under Code
Section 421(b). If any Participant shall make any disposition of Shares
delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Section 421(b) of the Code, such Participant shall
notify the Company of such disposition within ten days thereof.

(c) Section 409A of the Code. With respect to Awards subject to Section 409A of
the Code, if any, the Plan is intended to comply with the requirements of
Section 409A, and the provisions hereof shall be interpreted in a manner that
satisfies the requirements of Section 409A and the related regulations, and the
Plan shall operate accordingly. If any provision of the Plan or any term or
condition of any Award would otherwise frustrate or conflict with this intent,
the provision, term or condition will be interpreted and deemed amended so as to
avoid this conflict.

Section 16. General Provisions.

(a) Neither the Plan nor any action taken hereunder shall be construed as (i)
giving any Eligible Person or Participant the right to continue as an Eligible
Person or Participant or in the employ or service of the Company or a Subsidiary
or Affiliate, (ii) interfering in any way with the right of the Company or a
Subsidiary or Affiliate to terminate any Eligible Person’s or Participant’s
employment or service at any time (subject to the terms and provisions of any
separate written agreements), (iii) giving an Eligible Person or Participant any
claim to be granted any Award under the Plan or to be treated uniformly with
other Participants and employees, or (iv) conferring on a Participant any of the
rights of a shareholder of the Company unless and until the Participant is duly
issued or transferred Shares in accordance with the terms of an Award or an
Option is duly exercised. Except as expressly provided in the Plan and an Award
Agreement, neither the Plan nor any Award Agreement shall confer on any person
other than the Company and the Participant any rights or remedies thereunder.

 

 

12

 

--------------------------------------------------------------------------------






(b) The prospective recipient of any Award under the Plan shall not, with
respect to such Award, be deemed to have become a Participant, or to have any
rights with respect to such Award, until and unless such recipient shall have
received or executed (if execution is required) an Award Agreement or other
instrument evidencing the Award and delivered a copy thereof to the Company, and
otherwise complied with the then applicable terms and conditions.

(c) The Committee shall have full power and authority to determine whether, to
what extent and under what circumstances any Award shall be canceled or
suspended. In addition, all outstanding Awards to any Participant shall be
canceled if the Participant, without the consent of the Company, while employed
by the Company or after termination of such employment, establishes a
relationship with a competitor of the Company or engages in activity which is in
conflict with or adverse to the interest of the Company, as determined under the
Company’s non-competition policy, as in effect from time to time.

(d) Subject to applicable law, the Committee shall be authorized to establish
procedures pursuant to which the payment of any Award may be deferred, either
automatically, or at the election of the Committee or a Participant. Subject to
the provisions of the Plan and any Award Agreement, the recipient of the Award
(including, without limitation, any deferred Award) may, if so determined by the
Committee, be entitled to receive, currently or on a deferred basis, cash
dividends, or cash payments in amounts equivalent to cash dividends on Shares
(“dividend equivalents”), with respect to the number of Shares covered by the
Award, as determined by the Committee, in its sole discretion, and the Committee
may provide that such amounts (if any) shall be deemed to have been reinvested
in additional Shares or otherwise reinvested.

(e) If any provision of this Plan is or becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan, it shall be stricken and the
remainder of the Plan shall remain in full force and effect.

(f) Awards may be granted to employees of the Company or any Subsidiary or
Affiliate who are foreign nationals or employed outside the United States, or
both, on such terms and conditions different from those applicable to Awards to
those employees employed in the United States as may, in the judgment of the
Committee, be necessary or desirable in order to recognize differences in local
law or tax policy. The Committee also may impose conditions on the exercise or
vesting of Awards in order to minimize the Company’s obligation with respect to
tax equalization for employees of the Company or any Subsidiary or Affiliate on
assignments outside their home country.

 

 

13

 

--------------------------------------------------------------------------------






Section 17. Effective Date; Amendment and Termination.

(a) The Plan shall become effective upon its adoption by the Board on May 4,
2004.

(b) Unless the Plan will have been previously terminated by the Board, the Plan
will terminate ten years from the date of its adoption. The Board will have the
right, at any time to suspend, amend, alter, discontinue or terminate the Plan,
provided, however that no such action shall be made without shareholder approval
if such approval is necessary to qualify for or comply with any tax or
regulatory requirement for which or with which the Board deems it necessary or
desirable to qualify or comply. No termination of the Plan or action by the
Board in amending or suspending the Plan may materially impair the rights of a
Participant under any outstanding Award, without the consent of the affected
Participant, except any such amendment made to cause the Plan to comply with
applicable law, stock exchange rules and regulations or accounting or tax rules
and regulations.

(c) The Committee may waive any conditions or rights under, amend any terms of,
or amend, alter, suspend, discontinue or terminate, any Award theretofore
granted, prospectively or retroactively, without the consent of any Participant
or holder of beneficiary of any Award, provided, however, that no such action
shall impair the rights of a Participant or holder of beneficiary under any
Award theretofore granted under the Plan.

Section 18. Governing Law. The Plan will be governed by and construed in
accordance with the law of the State of New York.

 

 

14

 

--------------------------------------------------------------------------------